 Case 1:18-cv-01608-RGA Document 48 Filed 04/14/20 Page 1 of 5 PageID #: 498



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELA WARE

 GRACENOTE, INC.,                              )
                                               )
                Plaintiff,                     )
         V.                                    )     C .A. No. 1:18-cv-01608-RGA
                                               )
 FREE STREAM MEDIA CORP.                       )
 d/b/a SAMBA TV,                               )
                Defendant.                     )



                JOINT STIPULATION TO STAY THE CASE FOR 90 DAYS

       Plaintiff Gracenote, Inc. ("Gracenote") and Defendant Free Stream Media Corp. (d/b/a

Samba TV) (" Samba TV") (together, "the parties") jointly stipulate, subject to the Court' s

approval, to stay this case for ninety (90) days and to extend all deadlines in the Scheduling

Order by approximately 90 days . In support of this joint stipulation and request, the parties state

as follows:

        1.     On February 19, 2020, the Court entered a Scheduling Order (D.I. 38).

       2.      Pursuant to the Scheduling Order, Gracenote ' s infringement contentions, which

must include pinpoint cites to Samba TV ' s source code, are due on May 20, 2020.

       3.      Gracenote has begun its review of Samba TV ' s source code, which was made

available at the end of February on a secure computer in Samba TV ' s counsel ' s California

offices. Gracenote needs to conduct extensive further review of the source code to be in a

position to serve its infringement contentions.

       4.      Due to the COVID-19 pandemic, Gracenote has not been able to access Samba

TV ' s source code for further review and likely will not be able to access it in the near future.
 Case 1:18-cv-01608-RGA Document 48 Filed 04/14/20 Page 2 of 5 PageID #: 499



        5.      The source code requires in-person inspection at a secure terminal, pursuant to the

agreed procedures set forth in the Source Code Access Agreement (D.I. 37). However, such in-

person inspection is not possible at the present time because California (where the source code is

located) is under a stay-at-home order. In addition, Gracenote ' s experts reside in foreign

countries and cannot travel to the United States.

        6.      Mehmet Celik, Gracenote' s expert who resides in the Netherlands, has been

barred from traveling to the U.S. since March 13, 2020, when President Trump instituted an

entry ban for individuals traveling from the Netherlands and certain other countries. (See

https ://travel. state. gov/content/travel/en/travel ad vi sori es/presi dential-proclamation--travel-from-

europe.html.)

        7.      Gracenote's other technical expert, Jaap Haitsma, resides in Chile, which has been

under a state of emergency since March 19, 2020. (See https://cl.embassy.gov/covid-19-

information/.) While there is no per se travel ban to the U.S . from Chile, the U.S. Embassy in

Chile advises that the Chilean government may impose travel restrictions on those entering the

country "with little or no advance notice." (See id.) Thus, any travel to the U.S. by Mr. Haitsma

carries a substantial risk that he will be prohibited from returning to his home in Chile.

Furthermore, flights into and out of Chile have been substantially reduced, making travel

difficult at best. (See id.)

        8.      Even if Gracenote's experts could travel to the U.S ., a recent executive order

would prevent them from accessing Samba TV ' s source code. In particular, since March 19,

2020, the State of California, where the source code is located and maintained, has been subject

to Executive Order N-33-20, which requires all California residents to stay at home. (See

https://www.gov.ca.gov/2020/03/ 19/governor-gavin-newsom-issues-stay-at-home-order/.) Thus,




                                                     2
  Case 1:18-cv-01608-RGA Document 48 Filed 04/14/20 Page 3 of 5 PageID #: 500



the offices of Samba TV ' s counsel, which is the designated location for all review of Samba

TV ' s source code, have been closed.

          9.      Gracenote ' s counsel are located in Illinois and New York, both of which are also

subject to stay-at-home orders. (See https://www.governor.ny.gov/news/governor-cuomo-signs-

new-york-state-pause-executive-order; https ://www2. illi noi s. gov/Pages/Executive-

Orders/ExecutiveOrder2020- l 0.aspx.)

           10.    Delaying the due date for infringement contentions will have a cascading effect

on the other deadlines set forth in the Scheduling Order.


          In light of the foregoing, the parties request that the Court stay this case for 90 days and

extend all deadlines for approximately the same amount oftime. The chart attached to this Joint

Stipulation sets forth the current case schedule along with a proposed new schedule that moves

each of the remaining deadlines by approximately 90 days.




Dated: April 13, 2020
665636 1/4 5232




                                                    3
Case 1:18-cv-01608-RGA Document 48 Filed 04/14/20 Page 4 of 5 PageID #: 501




Respectfully submitted,

Attorneys for Defendant                      Attorneys for Plaintiff
Free Stream Media Corp. dlbla Samba TV       Gracenote, Inc.

By: Isl Kelly E. Farnan                      By: Isl David E. Moore
Kelly E. Farnan (#4395)                      David E. Moore (#3983)
farnan @rlf.com                              dmoore @potteranderson.com
Richards, Layton & Finger, P.A.              Stephanie E. O'Byrne (#4446)
One Rodney Square                            sobyrne@potteranderson.com
920 North King Street                        Bindu A. Palapura (#5370)
 Wilmington, DE 19801                        bpalapura@pottersanderson.com
Telephone: (302) 651-7700                    Potter Anderson & Corroon LLP
                                             1313 North Market Street
OF COUNSEL:                                  P.O. Box 951
                                             Wilmington, DE 19899-0951
Sten Jensen                                  Telephone: (302) 984-6251
sjensen@orrick.com
Orrick Herrington & Sutcliffe LLP            OF COUNSEL:
Columbia Center 1152
15th Street, N .W.                           Steven Y ovits
Washington, DC 20005                         syovits@kelleydrye.com
Telephone: (202) 339-8436                    Constantine Koutsoubas
                                             ckoutsoubas@kelleydrye.com
Clement Seth Roberts                         Mark J. Scott
croberts@orrick.com                          mascott@kelleydrye.com
Orrick Herrington & Sutcliffe LLP            Kelley Drye & Warren LLP
The Orrick Building                          333 West Wacker Drive
405 Howard Street                            Chicago, IL 60606
San Francisco, CA 94105                      Telephone: (312) 857-7070
Telephone: (415) 773-5700
                                             Clifford Katz
Alyssa Caridis                               ckatz@kelleydry e.com
acaridis@orrick.com                          Kelley Drye & Warren LLP
Orrick Herrington & Sutcliffe LLP            101 Park A venue
777 South Figueroa Street                    New York, NY 10178
Suite 3200                                   Telephone: (212) 808-7800
Los Angeles, CA 9001 7
Telephone: (213) 612-2372

                                    IT IS SO ORDERED this _l! day of April, 2020


                                                Isl Richard G. Andrews
                                                The Honorable Richard G. Andrews
                                                United States District Judge


                                         4
Case 1:18-cv-01608-RGA Document 48 Filed 04/14/20 Page 5 of 5 PageID #: 502



                            CHART OF FUTURE DEADLINES

                       ITEM                          CURRENT DATE         PROPOSED DATE
Gracenote's responses to Samba TV ' s second          April 15, 2020        July 14, 2020
set of requests for documents
Gracenote's responses to Samba TV ' s second           April 15, 2020        July 14, 2020
set of interrogatories
Samba TV ' s responses to Gracenote ' s second         April 27, 2020        July 27, 2020
set of requests for documents
Samba TV's responses to Gracenote' s second            April 27, 2020        July 27, 2020
set of interrogatories
Infringement contentions                               May 20, 2020        August 18, 2020
Joinder of other parties and amendment of              June 18, 2020      September 16, 2020
pleadings
Invalidity contentions                                 June 19, 2020      September 17, 2020
Exchange claim terms for construction and               July 3, 2020        October 1, 2020
proposed constructions
Joint claim construction chart                          July 10, 2020       October 8, 2020
Gracenote's opening claim construction brief            July 31 , 2020     October 29, 2020
Document production complete                           August 7, 2020     November 5, 2020
Samba TV ' s answering claim construction brief       August 21 , 2020    November 19, 2020
Gracenote's reply claim construction brief           September 4, 2020     December 3, 2020
Samba TV ' s sur-reply claim construction brief      September 18, 2020   December 17, 2020
Parties file joint claim construction brief          September 25, 2020   December 24, 2020
Markman hearing                                       October 27, 2020     January 26, 2021
                                                                             (subject to the  e rt
                                                                          Court' s availability)
Amendment to contentions                                30 days after          Unchanged
                                                      Markman order
Claim and prior art reference narrowing                 14 days after         Unchanged
                                                      Markman order
Fact discovery cut-off                               January 15, 2021       April 15, 2021
Burden of proof opening expert reports               February 22, 2021      May 24, 2021
Responsive expert reports                             March 19, 2021        June 17, 2021
Reply expert reports                                   April 12, 2021        July 12, 2021
Complete expert depositions                            May 21 , 2021       August 19, 2021
Case dispositive motions                                July 2, 2021      September 30, 2021
Answering briefs to dispositive motions                July 30, 2021       October 28, 2021
Reply briefs in support of dispositive motions        August 20, 2021     November 18, 2021
Pretrial conference                                  December 3, 2021       March 1~022 @C ,00()...(V\-
                                                                            (subject to the      '
                                                                          Court's availability)
Trial begins                                         December 13, 2021      March 14, 2022
                                                                            (subject to the
                                                                          Court' s availability)



                                                 5
